681 A.2d 1097 (1996)
JONATHAN WOODNER CO., et al., Appellants,
v.
Francisca BREEDEN, et al., Appellees.
No. 90-CV-362.
District of Columbia Court of Appeals.
July 25, 1996.
Before: WAGNER,[**] Chief Judge; FERREN,[**] TERRY, STEADMAN,* SCHWELB, FARRELL,* KING,* RUIZ, and REID, Associate Judges.

ORDER
PER CURIAM.
On consideration of appellants Jonathan Woodner Company and Stephan Z. Laufer's petition for rehearing or rehearing en banc, the opposition thereto, appellees' motion to extend time to file petition, appellees' lodged petition for rehearing or rehearing en banc, *1098 the opposition thereto, appellees' motion to supplement petition, appellants' motion for leave to respond to motion to supplement, the opposition thereto, the lodged response, appellants' motion to extend time to file reply to opposition, the lodged reply to opposition to motion to supplement, appellees' motion to correct errors in slip opinion, appellants' motion for leave to respond to motion to correct errors, the opposition, and the reply thereto, and the lodged response, it is
ORDERED that the motions are granted and the Clerk is directed to file the lodged appellees' petition for rehearing or rehearing en banc, the lodged appellants' response to motion to supplement petition, and the lodged appellants' reply to opposition to motion for leave to respond to motion to correct errors in slip opinion. It is
FURTHER ORDERED by the merits division* that appellants' petition for rehearing is denied. It is
FURTHER ORDERED by the merits division* that appellees' petition for rehearing is granted only to the extent that the following new sentence shall be added at the end of the first paragraph of footnote 19 of the opinion filed September 14, 1995: "We do not reach any issues relating to proof of net worth where the plaintiff is not seeking an award of punitive damages based upon the wealth of the defendant, as the plaintiff did here. See Town Center Management Corp. v. Chavez, 373 A.2d 238, 246 (D.C.1977)." It is
FURTHER ORDERED by the merits division* that the appellees' motion to correct errors in slip opinion is granted only to the extent that the second sentence of the final paragraph of Part I of the opinion filed September 14, 1995, is amended as follows: "$30,000" should read "$15,000" and "$60,000" should read "$75,000."
It appearing that no judge of this court has called for a vote on the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are denied.
NOTES
[**]  Chief Judge Wagner and Associate Judge Ferren have recused themselves from this case.